                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

UNITED STATES OF AMERICA,                         )
                                                  )
                   Plaintiff,                     )
                                                  )
      v.                                          ) Case No.       16-00183-07-CR-W-BP
                                                  )
CLIFFORD RAY-JAMES JAUSHLIN,                      )
                                                  )
                   Defendant.                     )

             O R D E R ADOPTING REPORT AND RECOMMENDATION AND
              FINDING DEFENDANT COMPETENT TO PROCEED TO TRIAL

       On March 28, 2018, Defendant was committed to the Attorney General’s custody pursuant

to 18 U.S.C. § 4241(d)(1) for treatment and to determine the probability that Defendant would

attain the capacity to permit his trial to proceed. An evaluation was performed by Dr. Adeirdre

Stribling Riley in November 2018, and Dr. Riley requested additional time to treat and evaluate

Defendant. Dr. Riley conducted a second evaluation in July 2018, and at that time she certified

that Defendant’s competency had been restored. (Doc. 229.)

       A hearing was held on August 9, 2019, before the Honorable John T. Maughmer, United

States Magistrate Judge for this district. The parties stipulated to Dr. Riley’s report, and no other

evidence was offered. Judge Maughmer issued a Report recommending that the Court find that

Defendant’s competence has been restored and that Defendant is competent to proceed. No party

objected to the Report and Recommendation, and the time for doing so has passed. Accordingly,

after reviewing the Record (including Dr. Riley’s report), it is

       ORDERED that Judge Maughmer’s Report and Recommendation is adopted in its entirety,

and this Court finds that Defendant is competent to understand the nature and consequences of the

proceedings against him and to assist properly in his defense.
IT IS SO ORDERED.




                                 _/s/Beth Phillips
                                 BETH PHILLIPS, CHIEF JUDGE
DATE: September _10_, 2019       UNITED STATES DISTRICT COURT




                             2
